Title: To James Madison from Joseph Sands, 17 March 1804 (Abstract)
From: Sands, Joseph
To: Madison, James


17 March 1804, New York. Wrote on 9 Nov. 1803 [not found] enclosing six deeds to be recorded according to the law of 3 Mar. 1803. “Circumstances have rendered it impossible to attend at Washington as I then expected.” Requests that the deeds be delivered to Samuel Latham Mitchill, who “will call for them … and pay the expence of Enregistering.”
 

   
   RC (DNA: RG 59, ML). 1 p.



   
   Sands presumably referred to Section 8 of the “Act regulating the grants of land, and providing for the disposal of the lands of the United States, south of the state of Tennessee,” which dealt with the settlement of Yazoo land claims and required that deeds supporting such claims be recorded in the office of the secretary of state (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:229–35).


